DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 09/08/22, has been entered. Claims 1-3 and 6-9 are pending and under examination. Claims 4, 5, and 10-20 are cancelled. Claims 1, 2 and 7 are amended.

Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 06/09/22:
The objection to claims 1 and 2, found on pages 2 and 3, at paragraphs 4 and 5, are each withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 5, 7, and 13-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 3 at paragraph 7, is withdrawn in light of Applicant’s cancellation thereof or amendments thereto.

The rejection of claims 1, 3, 6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Eysink et al. 1999 (Relation between IgG antibodies to foods and IgE antibodies to milk, egg, cat, dog and/or mite in a cross-sectional study; Clinical and Experimental Allergy 29:604-610), found on page 8 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto.


Maintained Rejection: Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.  Claims 1-3 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract ideas) without significantly more. 
As amended, independent claim 1 recites, in part, a method for predicting a risk of developing an allergy to an allergen in infancy, or a 6-month old or younger infant, the method comprising ... (b) creating a scatter gram by plotting the IgG1 antibody titer on an X axis and the IgE antibody titer on a Y axis; (c) calculating a correlation between the IgG1 antibody titer and the IgE antibody titer by regression analysis into: (1) linear function 1 represented by Y1 = aX1 - b, wherein a > 0, b > 0, applied to data of an infant having a low risk of developing an allergy to the allergen; and (2) linear function 2 represented by Y2 = cX2 - d, wherein c > a, applied to data of an infant having a high risk of developing an allergy to the allergen; and (d) predicting that an infant belonging to a block to which linear function 1 is applied has a low risk of developing an allergy to the allergen and an infant belonging to a block to which linear function 2 is applied has a high risk of developing an allergy to the allergen. However, creating a scatter gram by plotting; calculating a correlation between numbers; and/or predicting a risk of an event occurring are mathematical concepts (e.g. mathematical relationships, formulas, equations and calculations) and/or mental processes (e.g. observation, evaluation, judgement and/or opinion). Therefore, although the claims are drawn to a statutory category, i.e., a method; and thus, Step 1 of the subject matter eligibly analysis is yes; the claims also recite judicial exception(s), e.g., mathematical concepts and mental processes; and accordingly, Step 2A, prong 1, is also yes.  In addition, for the sake of completeness, it is also noted that the correlations (e.g. presence and/or amount) between naturally occurring IgE and/or IgG1 antibodies and naturally occurring allergens, are also judicial exceptions, in this case, laws of nature as evidenced by, for example, Eysink et al. 1999 (Relation between IgG antibodies to foods and IgE antibodies to milk, egg, cat, dog and/or mite in a cross-sectional study; Clinical and Experimental Allergy 29:604-610) that teaches the relationship between allergens and antibodies is the handiwork of nature, not the handiwork of man (see page 604, introduction). 
The judicial exception(s) is/are not integrated into a practical application because positively recited steps for “quantitatively measuring” the parameters to be analyzed, amounts to a pre-solution, data-gathering step necessary to conduct the subsequent mathematical concepts and/or mental steps and thereby observe the naturally occurring correlation.  Further, since there are no other required steps once the mathematical concept and/or mental steps are completed, nothing is actually done with the information gathered and, accordingly, the judicial exception is not integrated into a practical application of any kind, but merely amounts to measuring the abundances of naturally occurring antibodies in a human infant and then thinking about it.  Nevertheless, it is also noted that merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not integrate a judicial exception into a practical application; see MPEP 2106.05(f).  Therefore, Step 2A, prong 2, is no. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because identifying a means of quantifying the naturally occurring antibodies (see claim 2); and/or identifying a sample in which the naturally occurring antibodies naturally occur (see claims 3 and 9); and/or measuring other naturally occurring antibodies (see claims 6 and 8); do not add meaningful limitations since they are also extra-solution activities (i.e. more specific data gathering elements). There are no other elements in any other claims because other dependent claims are merely drawn to more, or more specific, mathematical relationships (i.e. are also judicial exceptions per se; see claim 7).  Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exceptions (i.e. mathematical concepts, mental processes, and/or laws of nature) and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Thus, Step 2B is no.  
Therefore, based upon consideration of all of the relevant factors with respect to the claims as a whole, as currently written, the claims are rejected as ineligible subject matter under 35 U.S.C. 101.  

Applicant’s Arguments
6. Applicant argues:
The invention now includes additional elements that are sufficient to amount to significantly more than the judicial exception, because while the relationship between allergens and antibodies may be the handiwork of nature, it is the handiwork of man to measure the amount of IgG1 and IgE in samples collected from infants and then predict the infants’ risk of developing allergy. 
The present invention is an exceptional invention in that actions could be taken for 6-month old or younger infants who have been predicted by the present invention to have a high risk of developing allergy so as to prevent such infants from developing the allergy. 
Applicant believes their invention matches: US 11,237,153; US 7,947,504; and US 8,790,870 and is therefore eligible.

Response to Arguments
7.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Office disagrees with Applicant’s assessment and again notes that measuring the amounts of the immunoglobulin is a pre-solution, data-gathering step necessary to conduct the subsequent mathematical concepts and mental steps and thereby observe the naturally occurring correlation. Thus, this argument is not persuasive because it does not address all the judicial exceptions (e.g. the inventive concept appears to be directed to the abstract ideas regarding the data analysis) and does not provide additional elements that amount to significantly more, as set forth above. 
	With regards to argument B, the Office agrees that such a method is very important, but notes that the importance of the invention is not germane to its subject matter eligibility. Accordingly, this argument is not persuasive.
	With regards to argument C, the Office does not agree that the claims match; notes the latest subject matter eligibility guidance post-dates at least two of the examples; and notes that each application is analyzed on a case-by-case basis such that the actions (e.g. objections, rejections, allowances) of one application do not dictate the actions made in other cases. Accordingly, this argument is not persuasive.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

New Rejections Necessitate by Applicant’s Amendments
New Rejection: Claim Rejections - 35 USC § 112
8. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method of predicting a risk of developing an allergy (i.e. identifying the potential of the allergy subsequently emerging); however, as amended, claim 1, step c, now requires “...calculating a correlation between the IgG1 antibody titer and the IgE antibody titer by regression analysis into: (1) linear function 1 represented by Y1 = aX1 - b, wherein a > 0, b > 0, applied to data of an infant having a low risk of developing an allergy to the allergen; and (2) linear function 2 represented by Y2 = cX2 - d, wherein c > a, applied to data of an infant having a high risk of developing an allergy to the allergen...” wherein the infant must already be known to have either a low risk or high risk.  Therefore, as amended, claim 1 is indefinite because it is unclear how the goal of the preamble (i.e. predicting the risk in an infant) is accomplished when the method requires the infant already be identified as low or high risk. In the interest of compact prosecution, it is noted that newly amended step (d) appears to better reflect what Applicant might be attempting to encompass.  If this interpretation is correct, then the Office recommends removing the conflicting text:

c) calculating a correlation between the IgG1 antibody titer and the IgE antibody titer by regression analysis into: (1) linear function 1 represented by Y1 = aX1 - b, wherein a > 0, b > 0, 
(d) predicting that an infant belonging to 

Regardless, clarification is required to ascertain the metes and bounds of this claim such that a person of ordinary skill in the art could meet the goal of the preamble by executing the positively recited steps in the body of the method claim.
As amended, claim 6 recites the limitation "the evaluation criterion" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no longer an evaluation criterion to be referred to in claim 1 (i.e. it was amended out).
As amended, claim 8 recites the limitation "the evaluation criterion" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no longer an evaluation criterion to be referred to in claim 1 (i.e. it was amended out).
Other dependent claims do not clarify the issues identified above.


Conclusion
10. No claims are allowed.

11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
October 25, 2022